Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-37 are currently pending and have been examined.
Claims 1-37 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 15 November 2019 claiming benefit to Provisional Application 62/935,920.

Objections
Claim 10 and 32 are objected to for the following informality:
“determination of need to wait before providing advice” should be amended to determination of a need to wait for increased clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-37 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 – Statutory Categories of Invention:
Claims 1-37 are drawn to a system or method, which are statutory categories of invention.
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a system in part performing the steps of a metabolic model; reconcile the untrusted user inputs with trusted inputs using the metabolic model.  These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process).
Independent claim 17 recites a method in part performing the steps of performing replay prediction using the estimated metabolic states, the reconciled estimated untrusted metabolic inputs, the trusted metabolic inputs, and the alternative metabolic inputs. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process).
Independent claim 20 recites a system in part performing the steps of a metabolic model; perform replay prediction using the estimated metabolic states, the reconciled estimated untrusted metabolic inputs, the trusted metabolic inputs, and the alternative metabolic inputs. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process).
Independent claim 23 recites a method in part performing the steps of reconciling the untrusted user inputs with trusted inputs using a metabolic model. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process).
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1 and 20 recite a processor. The specification defines the processor as any general purpose computer or device (Detailed Description in ¶ 00208). 
Claim 1 recites receive untrusted user inputs. Claim 17 recites receiving estimated metabolic states, reconciled estimated untrusted metabolic inputs, trusted metabolic inputs, and alternative metabolic inputs. Claim 20 recites wherein the processor is configured to: receive estimated metabolic states, reconciled estimated untrusted metabolic inputs, trusted metabolic inputs, and alternative metabolic inputs. Claim 23 recites receiving untrusted user inputs. The limitations are recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claim 17 recites outputting replay simulated metabolic states based on the replay prediction. Claim 20 recites output replay simulated metabolic states based on the replay prediction. These limitations are recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and are therefore not a practical application of the recited judicial exception. 
The above claims, as a whole, are therefore directed to an abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1 and 20 recite a processor. 
Each of these elements is only recited as a tool for performing steps of the abstract idea such as the computer and data processing devices to apply the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claim 1 recites receive untrusted user inputs. Claim 17 recites receiving estimated metabolic states, reconciled estimated untrusted metabolic inputs, trusted metabolic inputs, and alternative metabolic inputs. Claim 20 recites wherein the processor is configured to: receive estimated metabolic states, reconciled estimated untrusted metabolic inputs, trusted metabolic inputs, and alternative metabolic inputs. Claim 23 recites receiving untrusted user inputs. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claim 17 recites outputting replay simulated metabolic states based on the replay prediction. Claim 20 recites output replay simulated metabolic states based on the replay prediction. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Analysis for Depending Claims: 
The dependent claims 2-15, 18-19, 21-22, and 24-37 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. 
Each of these steps of the preceding dependent claims only serve to further limit or specify the features of  independent claims 1, 17, 20, and 23 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. 
These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1, 17, 20, and 23, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
Dependent claim 16 recites the system of claim 1, wherein the processor is comprised within a joint state/input estimator, and the metabolic model is a plugin. The use of a plugin is only recited as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). Furthermore, the use of a plugin is considered well-understood, routine, and conventional activity; this position is supported by Larizza et al., Complex Bayesian Modeling Workflows Encoding and Execution Made Easy With a Novel WinBUGS Plugin of the Drug Disease Model Resources Interoperability Framework, 7 CPT: PHARMACOMETRICS & SYSTEMS PHARMACOLOGY 298-308 (2018) teaching on different artificial pancreas model plugins known in the art in § Introduction on p. 298-299 (treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). Therefore the use of a metabolic model as a plugin is not sufficient to amount to significantly more than the recited judicial exception.
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claims 1-37 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-4, 7-15, 17-26, and 29-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patek & Kovatchev (US Patent Pub No 2015/0190098)[hereinafter Patek]. 
Claim 1 is rejected because the Patek teaches on all elements of the claim:
a system comprising is taught in the Detailed Description on p. ¶ 0229-236 (teaching on a reconciliation system utilizing a physiological model to reconcile patient reported record data with the patient physiological model so that the physiological model is a set of net effect curves that correspond well to the patients record );
a processor; and is taught in the Detailed Description in ¶ 0095 and in the Figures at fig. 16 reference character 138 (teaching on a processor for performing the functions of the claimed invention);
a metabolic model is taught in the Summary in ¶ 0018, in the Detailed Description in ¶ 0073, ¶ 0087, and ¶ 0231 (teaching on a physiological model for the patient's metabolic system - wherein the model is any model known in the art (similarly as indicated in the instant application in ¶ 0052 of the originally filed disclosure));
wherein the processor is configured to receive untrusted user inputs and is taught in the Detailed Description in ¶ 0066, ¶ 0064, ¶ 0081, ¶ 0233, and in the Figures at fig. 11 (teaching on the reconciliation system receiving patient reported activities record (treated as synonymous to untrusted user inputs as ¶ 0066 states that the patient behavior is prone to inexactness when recorded out of a clinical setting) regarding eating, exercise, and self-treatment behaviors); -AND-
reconcile the untrusted user inputs with trusted inputs using the metabolic model is taught in the Detailed Description in ¶ 0066-67, ¶ 0270, ¶ 0081, ¶ 0064, and ¶ 0235 (teaching on reconciling the patient reported activities record with measured patient metabolic data (here - measured metabolic data) (treated as synonymous to trusted data) via the patient model so that the physiological model is a set of net effect curves that correspond well to the patients record or recollection of daily activities, meal and exercise behaviors, and self-treatment).
As per claim 2, Patek discloses all of the limitations of claim 1. Patek also discloses the following:
the system of claim 1, wherein the processor is further configured to optimize the predictive ability of the metabolic model to predict future glucose levels is taught in the Detailed Description in ¶  0066-67, ¶ 0270, ¶ 0276, and ¶ 0081 (teaching on updating the patient's physiological model with the reconciled patient record wherein the patient's physiological model is relied upon to predict future glucose control needs).
As per claim 3, Patek discloses all of the limitations of claim 1. Patek also discloses the following:
the system of claim 1, wherein the processor is further configured to allow a replay of events and outcomes with alternate treatment procedures is taught in the Detailed Description in ¶ 0257-263 (teaching on retroactively reassessing the patient's optimal rate of insulin delivery by assessing past patient treatments and corresponding outcomes to identify the best basal pattern (treated as synonymous to alternate treatment procedures) for the patient and adjusting the patient's long term basal profile accordingly).
As per claim 4, Patek discloses all of the limitations of claim 1. Patek also discloses the following:
the system of claim 1, wherein the processor is further configured to provide real time prediction of future metabolic states is taught in the Summary in ¶ 0015, ¶ 0018, in the Detailed Description in ¶ 0093, and in the Figures at fig. 13 (teaching on a displaying to the user via a real time application the estimated metabolic states to the user wherein the metabolic state in a time-series graph - here all times past 7:04 PM on the chart)).
As per claim 7, Patek discloses all of the limitations of claim 5. Patek also discloses the following:
the system of claim 5, wherein the processor is further configured to perform a replay analysis directed to at least one replay application is taught in the Detailed Description in ¶ 0257-263 (teaching on retroactively reassessing the patient's optimal rate of insulin delivery (treated as synonymous to replay action) by assessing past patient treatments and corresponding outcomes to identify the best basal pattern for the patient and adjusting the patient's long term basal profile accordingly).
As per claim 8, Patek discloses all of the limitations of claim 7. Patek also discloses the following:
the system of claim 7, wherein the at least one replay application comprises assessment of blood glucose (BG) outcome metrics in the analysis, identification of credible instances of scenarios in the replay analysis, evaluation of data quality, credibility profiles, and data credibility as a function of time of day is taught in the Detailed Description in ¶ 0257-263 (teaching on retroactively reassessing the patient's optimal rate of insulin delivery (treated as synonymous to replay action) by assessing past patient treatments and corresponding outcomes (treated as synonymous to assessment of blood glucose outcome metrics) to identify the best basal pattern for the patient and adjusting the patient's long term basal profile accordingly).
As per claim 9, Patek discloses all of the limitations of claim 5. Patek also discloses the following:
the system of claim 5, wherein the processor is further configured to perform a reconciled projection directed to at least one real time application is taught in the Summary in ¶ 0018, in the Detailed Description in ¶ 0067, ¶ 0050, ¶ 0078, and in the Figures at fig. 13 (teaching on a displaying to the user via a real time application, the reconciled projection to alert patients to upcoming behavioral disturbances and corrective metabolic interventions).
As per claim 10, Patek discloses all of the limitations of claim 9. Patek also discloses the following:
the system of claim 9, wherein the at least one real time application comprises confidence of medical actions and is taught in the Summary in ¶ 0008 and in the Detailed Description in ¶ 0082 (teaching on determining the likeliness of a metabolic event (here meal & exercise activity)); -AND-
determination of need to wait before providing advice is taught in the Detailed Description in ¶ 0088 (teaching on the system, due to a predetermined patient responsibility for determining a boluses dose, avoiding making a corrective recommendation (treated as synonymous to providing advice) immediately prior to anticipated meals (treated as synonymous to a need to wait)).
As per claim 11, Patek discloses all of the limitations of claim 1. Patek also discloses the following:
the system of claim 1, wherein the untrusted user inputs comprise estimated carbs is taught in the Detailed Description in ¶ 0315, ¶ 0066, and in the Figures at fig. 11 (teaching on the patients record or recollection of meal  behaviors including oral carbs d (g/min) per measurement period).
As per claim 12, Patek discloses all of the limitations of claim 1. Patek also discloses the following:
the system of claim 1, wherein the untrusted user inputs comprise a time series of uncertain metabolic inputs is taught in the Detailed Description in ¶ 0315, ¶ 0066, and in the Figures at fig. 11 (teaching on the patients record or recollection of meal  behaviors including oral carbs d (g/min) per measurement period (treated as synonymous to time series of uncertain metabolic inputs)).
As per claim 13, Patek discloses all of the limitations of claim 1. Patek also discloses the following:
the system of claim 1, wherein the trusted inputs comprise CGM and insulin pump readings is taught in the Detailed Description in ¶ 0280 (teaching on deriving the measured patient metabolic data from a CGM device and an insulin pump device).
As per claim 14, Patek discloses all of the limitations of claim 1. Patek also discloses the following:
the system of claim 1, wherein the trusted inputs comprise a time series of trusted metabolic inputs is taught in the Detailed Description in ¶ 0237 (teaching on measure patient metabolic data inputs as functions of time).
As per claim 15, Patek discloses all of the limitations of claim 1. Patek also discloses the following:
the system of claim 1, wherein the processor is further configured to output estimated metabolic states in time series form is taught in the Detailed Description in ¶ 0093 and in the Figures at fig. 13 (teaching on displaying the estimated metabolic states to the user wherein the metabolic state in a time-series graph - here all times past 7:04 PM on the chart));
final reconciled estimated metabolic states in time series form, and is taught in the Detailed Description in ¶ 0093 and in the Figures at fig. 13 (teaching on displaying the reconciled metabolic state to the user wherein the metabolic state is associated with a particular time frame - here "1. Moderate risk of hyperglycemia between 9:00AM and 10:15AM, perhaps due to mistiming of meal insulin); -AND-
credibility of final estimated metabolic states and reconciled estimated inputs in time series form is taught in the Detailed Description in ¶ 0093, ¶ 0052, and in the Figures at fig. 13 (teaching on displaying the probability of the estimated metabolic states (treated as synonymous to credibility) plots in time series form).
Claim 17 is rejected because the Patek teaches on all elements of the claim:
a method comprising is taught in the Detailed Description on p. ¶ 0229-236 (teaching on a reconciliation system/method utilizing a physiological model to reconcile patient reported record data with the patient physiological model so that the physiological model is a set of net effect curves that correspond well to the patients record );
receiving estimated metabolic states is taught in the Summary in ¶ 0018, in the Detailed Description in ¶ 0073, ¶ 0087, and ¶ 0231 (teaching on a physiological model for the patient's metabolic system - wherein the model is any model known in the art (similarly as indicated in the instant application in ¶ 0052 of the originally filed disclosure) for estimating future metabolic states (i.e. hyper/hypo glycemia));
reconciled estimated untrusted metabolic inputs, trusted metabolic inputs, and alternative metabolic inputs is taught in the Detailed Description in ¶ 0066-67, ¶ 0270, ¶ 0081, ¶ 0064, and ¶ 0235 (teaching on reconciling the patient reported activities record (treated as synonymous to untrusted metabolic inputs) with measured patient metabolic data (here - measured metabolic data) (treated as synonymous to trusted data) via the patient model (treated as synonymous to alternate metabolic inputs) so that the physiological model is a set of net effect curves that correspond well to the patients record or recollection of daily activities, meal and exercise behaviors, and self-treatment);
performing replay prediction using the estimated metabolic states, the reconciled estimated untrusted metabolic inputs, the trusted metabolic inputs, and the alternative metabolic inputs; and is taught in the Detailed Description in ¶ 0257-263 (teaching on retroactively reassessing the patient's optimal rate of insulin delivery (treated as synonymous to replay action) by assessing past patient treatments and corresponding outcomes to identify the best basal pattern for the patient and adjusting the patient's long term basal profile accordingly); -AND-
outputting replay simulated metabolic states based on the replay prediction is taught in the Summary in ¶ 0018, in the Detailed Description in ¶ 0067, ¶ 0050, ¶ 0078, and in the Figures at fig. 13 (teaching on a displaying to the user via a real time application, the reconciled projection to alert patients to upcoming behavioral disturbances and corrective metabolic interventions).
As per claim 18, Patek discloses all of the limitations of claim 17. Patek also discloses the following:
the method of claim 17, wherein the estimated metabolic states is taught in the Summary in ¶ 0018, in the Detailed Description in ¶ 0073, ¶ 0087, and ¶ 0231 (teaching on a time function physiological model for the patient's metabolic system - wherein the model is any model known in the art (similarly as indicated in the instant application in ¶ 0052 of the originally filed disclosure) for estimating future metabolic states (i.e. hyper/hypo glycemia));
the reconciled estimated untrusted metabolic inputs is taught in the Detailed Description in ¶ 006667, ¶ 0064, ¶ 0081, ¶ 0233-35, and in the Figures at fig. 11 (teaching on the reconciliation system receiving patient reported activities record (treated as synonymous to untrusted user inputs as ¶ 0066 states that the patient behavior is prone to inexactness when recorded out of a clinical setting) regarding eating, exercise, and self-treatment behaviors relative to time and reconciling said inputs); -AND-
the trusted metabolic inputs each comprise a time series is taught in the Detailed Description in ¶ 0237 (teaching on measure patient metabolic data inputs as functions of time).
As per claim 19, Patek discloses all of the limitations of claim 18. Patek also discloses the following:
the method of claim 18, wherein performing the replay prediction comprises estimating metabolic states for a duration of the time series for the estimated metabolic states, the reconciled estimated untrusted metabolic inputs, and the trusted metabolic inputs to generate the replay simulated metabolic states is taught in the Detailed Description in ¶ 0257-263, ¶ 0093, and in the Figures at fig. 13 (teaching on retroactively reassessing the patient's optimal rate of insulin delivery (treated as synonymous to replay action) by assessing past patient treatments and corresponding outcomes (treated as synonymous to assessment of blood glucose outcome metrics) to identify the best basal pattern for the patient and adjusting the patient's long term basal profile accordingly and displaying the reconciled metabolic state to the user wherein the metabolic state is associated with a particular time frame - here "1. Moderate risk of hyperglycemia between 9:00AM and 10:15AM, perhaps due to mistiming of meal insulin).
Claim 20 is rejected because the Patek teaches on all elements of the claim:
a system comprising is taught in the Detailed Description on p. ¶ 0229-236 (teaching on a reconciliation system utilizing a physiological model to reconcile patient reported record data with the patient physiological model so that the physiological model is a set of net effect curves that correspond well to the patients record);
a processor; and is taught in the Detailed Description in ¶ 0095 and in the Figures at fig. 16 reference character 138 (teaching on a processor for performing the functions of the claimed invention);
a metabolic model is taught in the Summary in ¶ 0018, in the Detailed Description in ¶ 0073, ¶ 0087, and ¶ 0231 (teaching on a physiological model for the patient's metabolic system - wherein the model is any model known in the art (similarly as indicated in the instant application in ¶ 0052 of the originally filed disclosure));
wherein the processor is configured to: receive estimated metabolic states is taught in the Summary in ¶ 0018, in the Detailed Description in ¶ 0073, ¶ 0087, and ¶ 0231 (teaching on the physiological model for the patient's metabolic system estimating future metabolic states (i.e. hyper/hypo glycemia));
reconciled estimated untrusted metabolic inputs, trusted metabolic inputs, and alternative metabolic inputs is taught in the Detailed Description in ¶ 0066-67, ¶ 0270, ¶ 0081, ¶ 0064, and ¶ 0235 (teaching on reconciling the patient reported activities record (treated as synonymous to untrusted metabolic inputs) with measured patient metabolic data (here - measured metabolic data) (treated as synonymous to trusted data) via the patient model (treated as synonymous to alternate metabolic inputs) so that the physiological model is a set of net effect curves that correspond well to the patients record or recollection of daily activities, meal and exercise behaviors, and self-treatment);
perform replay prediction using the estimated metabolic states, the reconciled estimated untrusted metabolic inputs, the trusted metabolic inputs, and the alternative metabolic inputs; and is taught in the Detailed Description in ¶ 0257-263 (teaching on retroactively reassessing the patient's optimal rate of insulin delivery (treated as synonymous to replay action) by assessing past patient treatments and corresponding outcomes to identify the best basal pattern for the patient and adjusting the patient's long term basal profile accordingly); -AND-
output replay simulated metabolic states based on the replay prediction is taught in the Summary in ¶ 0018, in the Detailed Description in ¶ 0067, ¶ 0050, ¶ 0078, and in the Figures at fig. 13 (teaching on a displaying to the user via a real time application, the reconciled projection to alert patients to upcoming behavioral disturbances and corrective metabolic interventions).
As per claim 21, Patek discloses all of the limitations of claim 20. Patek also discloses the following:
the system of claim 20, wherein the estimated metabolic states is taught in the Summary in ¶ 0018, in the Detailed Description in ¶ 0073, ¶ 0087, and ¶ 0231 (teaching on a time function physiological model for the patient's metabolic system - wherein the model is any model known in the art (similarly as indicated in the instant application in ¶ 0052 of the originally filed disclosure) for estimating future metabolic states (i.e. hyper/hypo glycemia));
the reconciled estimated untrusted metabolic inputs is taught in the Detailed Description in ¶ 006667, ¶ 0064, ¶ 0081, ¶ 0233-35, and in the Figures at fig. 11 (teaching on the reconciliation system receiving patient reported activities record (treated as synonymous to untrusted user inputs as ¶ 0066 states that the patient behavior is prone to inexactness when recorded out of a clinical setting) regarding eating, exercise, and self-treatment behaviors relative to time and reconciling said inputs); -AND-
the trusted metabolic inputs each comprise a time series is taught in the Detailed Description in ¶ 0237 (teaching on measure patient metabolic data inputs as functions of time).
As per claim 22, Patek discloses all of the limitations of claim 21. Patek also discloses the following:
the system of claim 21, wherein performing the replay prediction comprises estimating metabolic states for a duration of the time series for the estimated metabolic states, the reconciled estimated untrusted metabolic inputs, and the trusted metabolic inputs to generate the replay simulated metabolic states is taught in the Detailed Description in ¶ 0257-263, ¶ 0093, and in the Figures at fig. 13 (teaching on retroactively reassessing the patient's optimal rate of insulin delivery (treated as synonymous to replay action) by assessing past patient treatments and corresponding outcomes (treated as synonymous to assessment of blood glucose outcome metrics) to identify the best basal pattern for the patient and adjusting the patient's long term basal profile accordingly and displaying the reconciled metabolic state to the user wherein the metabolic state is associated with a particular time frame - here "1. Moderate risk of hyperglycemia between 9:00AM and 10:15AM, perhaps due to mistiming of meal insulin).
Claim 23 is rejected because the Patek teaches on all elements of the claim:
a method comprising is taught in the Detailed Description on p. ¶ 0229-236 (teaching on a reconciliation system/method utilizing a physiological model to reconcile patient reported record data with the patient physiological model so that the physiological model is a set of net effect curves that correspond well to the patients record );
receiving untrusted user inputs; and is taught in the Detailed Description in ¶ 0066, ¶ 0064, ¶ 0081, ¶ 0233, and in the Figures at fig. 11 (teaching on the reconciliation system receiving patient reported activities record (treated as synonymous to untrusted user inputs as ¶ 0066 states that the patient behavior is prone to inexactness when recorded out of a clinical setting) regarding eating, exercise, and self-treatment behaviors); -AND-
reconciling the untrusted user inputs with trusted inputs using a metabolic model is taught in the Detailed Description in ¶ 0066-67, ¶ 0270, ¶ 0081, ¶ 0064, and ¶ 0235 (teaching on reconciling the patient reported activities record with measured patient metabolic data (here - measured metabolic data) (treated as synonymous to trusted data) via the patient model so that the physiological model is a set of net effect curves that correspond well to the patients record or recollection of daily activities, meal and exercise behaviors, and self-treatment).
As per claim 24, Patek discloses all of the limitations of claim 23. Patek also discloses the following:
the method of claim 23, further comprising optimizing the predictive ability of the metabolic model to predict future glucose levels is taught in the Detailed Description in ¶  0066-67, ¶ 0270, ¶ 0276, and ¶ 0081 (teaching on updating the patient's physiological model with the reconciled patient record wherein the patient's physiological model is relied upon to predict future glucose control needs).
As per claim 25, Patek discloses all of the limitations of claim 23. Patek also discloses the following:
the method of claim 23, further comprising allowing a replay of events and outcomes with alternate treatment procedures is taught in the Detailed Description in ¶ 0257-263 (teaching on retroactively reassessing the patient's optimal rate of insulin delivery by assessing past patient treatments and corresponding outcomes to identify the best basal pattern (treated as synonymous to alternate treatment procedures) for the patient and adjusting the patient's long term basal profile accordingly).
As per claim 26, Patek discloses all of the limitations of claim 23. Patek also discloses the following:
the method of claim 23, further comprising providing real time prediction of future metabolic states is taught in the Summary in ¶ 0015, ¶ 0018, in the Detailed Description in ¶ 0093, and in the Figures at fig. 13 (teaching on a displaying to the user via a real time application the estimated metabolic states to the user wherein the metabolic state in a time-series graph - here all times past 7:04 PM on the chart)).
As per claim 29, Patek discloses all of the limitations of claim 27. Patek also discloses the following:
the method of claim 27, further comprising performing a replay analysis directed to at least one replay application is taught in the Detailed Description in ¶ 0257-263 (teaching on retroactively reassessing the patient's optimal rate of insulin delivery (treated as synonymous to replay action) by assessing past patient treatments and corresponding outcomes to identify the best basal pattern for the patient and adjusting the patient's long term basal profile accordingly).
As per claim 30, Patek discloses all of the limitations of claim 29. Patek also discloses the following:
the method of claim 29, wherein the at least one replay application comprises assessment of blood glucose (BG) outcome metrics in the analysis, identification of credible instances of scenarios in the replay analysis, evaluation of data quality, credibility profiles, and data credibility as a function of time of day is taught in the Detailed Description in ¶ 0257-263 (teaching on retroactively reassessing the patient's optimal rate of insulin delivery (treated as synonymous to replay action) by assessing past patient treatments and corresponding outcomes (treated as synonymous to assessment of blood glucose outcome metrics) to identify the best basal pattern for the patient and adjusting the patient's long term basal profile accordingly).
As per claim 31, Patek discloses all of the limitations of claim 27. Patek also discloses the following:
the method of claim 27, further comprising performing a reconciled projection directed to at least one real time application is taught in the Summary in ¶ 0018, in the Detailed Description in ¶ 0067, ¶ 0050, ¶ 0078, and in the Figures at fig. 13 (teaching on a displaying to the user via a real time application, the reconciled projection to alert patients to upcoming behavioral disturbances and corrective metabolic interventions).
As per claim 32, Patek discloses all of the limitations of claim 31. Patek also discloses the following:
the method of claim 31, wherein the at least one real time application comprises confidence of medical actions and is taught in the Summary in ¶ 0008 and in the Detailed Description in ¶ 0082 (teaching on determining the likeliness of a metabolic event (here meal & exercise activity)) -AND-
determination of need to wait before providing advice is taught in the Detailed Description in ¶ 0088 (teaching on the system, due to a predetermined patient responsibility for determining a boluses dose, avoiding making a corrective recommendation (treated as synonymous to providing advice) immediately prior to anticipated meals (treated as synonymous to a need to wait)).
As per claim 33, Patek discloses all of the limitations of claim 23. Patek also discloses the following:
the method of claim 23, wherein the untrusted user inputs comprise estimated carbs is taught in the Detailed Description in ¶ 0315, ¶ 0066, and in the Figures at fig. 11 (teaching on the patients record or recollection of meal  behaviors including oral carbs d (g/min) per measurement period).
As per claim 34, Patek discloses all of the limitations of claim 23. Patek also discloses the following:
the method of claim 23, wherein the untrusted user inputs comprise a time series of uncertain metabolic inputs is taught in the Detailed Description in ¶ 0315, ¶ 0066, and in the Figures at fig. 11 (teaching on the patients record or recollection of meal  behaviors including oral carbs d (g/min) per measurement period (treated as synonymous to time series of uncertain metabolic inputs)).
As per claim 35, Patek discloses all of the limitations of claim 23. Patek also discloses the following:
the method of claim 23, wherein the trusted inputs comprise CGM and insulin pump readings is taught in the Detailed Description in ¶ 0280 (teaching on deriving the measured patient metabolic data from a CGM device and an insulin pump device).
As per claim 36, Patek discloses all of the limitations of claim 23. Patek also discloses the following:
the method of claim 23, wherein the trusted inputs comprise a time series of trusted metabolic inputs is taught in the Detailed Description in ¶ 0237 (teaching on measure patient metabolic data inputs as functions of time).
As per claim 37, Patek discloses all of the limitations of claim 23. Patek also discloses the following:
the method of claim 23, further comprising outputting estimated metabolic states in time series form is taught in the Detailed Description in ¶ 0093 and in the Figures at fig. 13 (teaching on displaying the estimated metabolic states to the user wherein the metabolic state in a time-series graph - here all times past 7:04 PM on the chart));
final reconciled estimated metabolic states in time series form, and is taught in the Detailed Description in ¶ 0093 and in the Figures at fig. 13 (teaching on displaying the reconciled metabolic state to the user wherein the metabolic state is associated with a particular time frame - here "1. Moderate risk of hyperglycemia between 9:00AM and 10:15AM, perhaps due to mistiming of meal insulin); -AND-
credibility of final estimated metabolic states and reconciled estimated inputs in time series form is taught in the Detailed Description in ¶ 0093, ¶ 0052, and in the Figures at fig. 13 (teaching on displaying the probability of the estimated metabolic states (treated as synonymous to credibility) plots in time series form).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Patek & Kovatchev (US Patent Pub No 2015/0190098)[hereinafter Patek] in view of Curran et al. (US Patent Pub No 2017/0091259)[hereinafter Curran]. 
As per claim 5, Patek discloses all of the limitations of claim 1. Patek fails to teach the following; Curran, however, does disclose:
the system of claim 1, wherein the processor is further configured to determine the credibility of the untrusted user inputs is taught in the Description in ¶ 0027-28 (teaching on assigning weights (treated as synonymous to a score) of the accuracy (treated as synonymous to credibility) of an untrusted user input event in relation to a trusted measured input event).
One of ordinary skill in the art at the time the invention as filed would combine the credibility assessment of a user input value of Patek with a credibility weight/score of Curran with the motivation of “improv[ing] the reliability of management systems relying on user-entered data, and the data in general relied upon therein” (Curran in the Background in ¶ 0006). 
As per claim 6, Patek discloses all of the limitations of claim 5. Patek fails to teach the following; Curran, however, does disclose:
the system of claim 5, wherein the processor is further configured to provide a score corresponding the credibility is taught in the Description in ¶ 0027-28 (teaching on assigning weights (treated as synonymous to a score) of the accuracy (treated as synonymous to credibility) of an untrusted user input event in relation to a trusted measured input event).
One of ordinary skill in the art at the time the invention as filed would combine the credibility assessment of a user input value of Patek with a credibility weight/score of Curran with the motivation of “improv[ing] the reliability of management systems relying on user-entered data, and the data in general relied upon therein” (Curran in the Background in ¶ 0006). 
As per claim 27, Patek discloses all of the limitations of claim 23. Patek fails to teach the following; Curran, however, does disclose:
the method of claim 23, further comprising determining the credibility of the untrusted user inputs is taught in the Description in ¶ 0027-28 (teaching on assigning weights (treated as synonymous to a score) of the accuracy (treated as synonymous to credibility) of an untrusted user input event in relation to a trusted measured input event).
One of ordinary skill in the art at the time the invention as filed would combine the credibility assessment of a user input value of Patek with a credibility weight/score of Curran with the motivation of “improv[ing] the reliability of management systems relying on user-entered data, and the data in general relied upon therein” (Curran in the Background in ¶ 0006). 
As per claim 28, Patek discloses all of the limitations of claim 27. Patek fails to teach the following; Curran, however, does disclose:
the method of claim 27, further comprising providing a score corresponding the credibility is taught in the Description in ¶ 0027-28 (teaching on assigning weights (treated as synonymous to a score) of the accuracy (treated as synonymous to credibility) of an untrusted user input event in relation to a trusted measured input event).
One of ordinary skill in the art at the time the invention as filed would combine the credibility assessment of a user input value of Patek with a credibility weight/score of Curran with the motivation of “improv[ing] the reliability of management systems relying on user-entered data, and the data in general relied upon therein” (Curran in the Background in ¶ 0006). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Patek & Kovatchev (US Patent Pub No 2015/0190098)[hereinafter Patek] in view of Larizza et al., Complex Bayesian Modeling Workflows Encoding and Execution Made Easy With a Novel WinBUGS Plugin of the Drug Disease Model Resources Interoperability Framework, 7 CPT: Pharmacometrics & Systems Pharmacology 298-308 (2018)[hereinafter Larizza].
As per claim 16, Patek discloses all of the limitations of claim 1. Patek also teaches:
the system of claim 1, wherein the processor is comprised within a joint state/input estimator, and is taught in the Detailed Description in ¶ 0095 and in the Figures at fig. 16 reference character 138 (teaching on a processor for performing the functions of the claimed invention (treated as synonymous to the joint state/input estimator).
Patek fails to teach the following; Larizza, however, does disclose:
the metabolic model is a plugin is taught in the § Supported features of the WinBUGS plugin on teaching on different artificial pancreas model plugins.
One of ordinary skill in the art at the time the invention as filed would combine the reconciliation system of Patek with a model plugin architecture of Larizza with the motivation of “enable[ing] the encoding of complex models” within a different application interface (Larizza in the § Introduction on p. 299 col 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wolf et al. (US Patent Pub No 2020/0065681) teaching on techniques for improving the accuracy of user-obtained test data, e.g. by verifying the accuracy of a biomarker test with other test data;
Thukral et al. (US Patent Pub No 2009/0006129) teaching on a system that allows for collected clinical data to be tested for integrity and accuracy; -AND-
Indorf et al. (US Patent Pub No 2018/0310822) teaching on a physiological parameter spot-check accuracy system that considers a variety of factors in determining whether a measured input is valid or accurate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JORDAN L JACKSON/Examiner, Art Unit 3626